BRYNER, Chief Judge,
concurring.
While I adhere to the views expressed in my dissent in Russell v. Anchorage, 706 P.2d 687 (Alaska App.1985), I agree that Russell is dispositive here. Accordingly, under the doctrine of stare decisis, I join in the result reached by the court in this case. In so doing, however, I would add that in this case the use of a search warrant to obtain Cunningham’s blood sample underscores the extent to which this court’s ruling in Russell conflicts with the basic policies embodied in Alaska’s implied consent statutes, as discussed in Pena v. State, 684 P.2d 864 (Alaska 1984). See also State v. Pipkin, 294 S.C. 336, 364 S.E.2d 464 (1988) (applying an analysis similar to that relied on in Pena to reverse a conviction under circumstances virtually indistinguishable from those in Cunningham’s case).